Exhibit 10.12

Summary of 2009 Compensation for Named Executive Officers

Base Salary

As of February 23, 2009, the base salary of each of the “named executive
officers”, as defined in Item 402 of Regulation S-K, of MicroStrategy
Incorporated (the “Company”), was as follows:

 

Michael J. Saylor, Chairman of the Board, President and Chief Executive Officer

   $ 875,000

Sanju K. Bansal, Vice Chairman of the Board, Executive Vice President and Chief
Operating Officer

   $ 325,000

Jonathan F. Klein, Executive Vice President, Law and General Counsel

   $ 400,000

Arthur S. Locke, III, Executive Vice President, Finance and Chief Financial
Officer

   $ 400,000

Paul N. Zolfaghari, Executive Vice President, Worldwide Sales and Operations

   $ 400,000

Cash Bonus Compensation

The Compensation Committee is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Mr. Saylor. The
Compensation Committee established a formula (“2008 Bonus Formula”) for
determining the bonus amount with respect to Mr. Saylor’s performance for 2008,
based on a performance goal relating to the Company’s diluted earnings per share
for 2008. The Compensation Committee has the right to use discretion to award a
cash bonus amount lower than the amount calculated using the 2008 Bonus Formula.
The Compensation Committee has not yet determined Mr. Saylor’s award pursuant to
the 2008 Bonus Formula and has not yet established the terms of any cash bonus
plan or award for Mr. Saylor for 2009.

The Chief Executive Officer is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Messrs. Bansal,
Klein, Locke and Zolfaghari.

Cash bonus awards for 2008 for Messrs. Bansal, Klein and Locke were determined
by the Chief Executive Officer based on a subjective evaluation of the executive
officer’s performance in the context of general economic and industry conditions
and Company performance during 2008. The Chief Executive Officer has not yet
determined the terms for any cash bonus plan or award for Messrs. Bansal, Klein,
Locke or Zolfaghari for 2009.

Mr. Zolfaghari was awarded cash bonuses for 2008 in accordance with the
Executive Vice President Compensation Plan 2008 filed with the Company’s Form
10-Q for the quarterly period ended March 31, 2008 and the Executive Vice
President, Worldwide Sales and Operations Bonus Plan Q3 and Q4 2008 disclosed in
the Company’s Form 8-K filed on December 15, 2008 and a supplemental bonus plan
adopted by the Chief Executive Officer in March 2008. The CEO has not yet
determined the terms for any cash bonus plan or award for Mr. Zolfaghari for
2009.

Other Compensation

The Compensation Committee may also, from time to time, award each of the named
executive officers compensation in the form of stock options granted under the
Company’s Second Amended and Restated 1999 Stock Option Plan.

On February 25, 2005, the Company entered into an agreement with Alcantara LLC,
a Delaware limited liability company (“Alcantara”), of which Mr. Saylor is the
sole member. Under the agreement, the Company is (i) providing to Alcantara use
of approximately 150 square feet of office space within the Company’s leased
space at 1861 International Drive, McLean, Virginia, (ii) providing to Alcantara
various related services, and (iii) providing to Mr. Saylor gross-up payments in
respect of taxes that he may incur as a result of the arrangement. The agreement
does not require any rental or other payments from Alcantara or Mr. Saylor. The
Company has filed a copy of this agreement as Exhibit 10.19 to the Annual Report
on Form 10-K for the fiscal year ended December 31, 2004.

The Company also pays Mr. Saylor’s monthly dues at a private club that offers
dining services and hosts business, professional and social community events.



--------------------------------------------------------------------------------

The Company is authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment or similar events as well as use of
corporate suites, club memberships or similar facilities that the company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of the Company’s Board of Directors, executive officers of the
Company, and other employees of the Company and its subsidiaries. Any such
personal use may be deemed compensation to such persons.

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Company’s Board of Directors
authorized by the Chief Executive Officer to use Designated Vehicles. Any such
personal use may be deemed compensation to such persons.

The Company is also authorized to acquire the services of one or more drivers
for vehicles other than a Company vehicle (such services, “Alternative Car
Services”) for personal use by eligible Company personnel. Eligible personnel
include the Chief Executive Officer and any employees and members of the
Company’s Board of Directors authorized by the Chief Executive Officer to use
Alternative Car Services. Any such personal use may be deemed compensation to
such persons. The Company has established a policy that the aggregate
compensation to all Company personnel as a result of use of Alternative Car
Services, together with all associated tax gross-up payments, may not exceed
$100,000 in any fiscal year.

From time to time, the Board of Directors may hold meetings and other related
activities in various locations for which the Company’s payment of the expenses
of Company participants and Company participants’ guests may be deemed
compensation to Company participants (“Meeting Activities”).

Each year the Company sponsors a “President’s Club” trip for Company sales and
services personnel who have met specified performance criteria as well as
certain executive officers and their guests (“President’s Club Events”).
Participation in President’s Club Events by Company personnel may be deemed
compensation to such persons.

In addition, the Company may hold, host or otherwise arrange parties, outings or
other similar entertainment events at which Mr. Saylor and Mr. Bansal are
permitted to entertain personal guests (“Entertainment Events”) and are paid a
tax gross-up for taxes they may incur as a result of such event, as described
below. The Company has established a policy that the aggregate incremental cost
to the Company of such Entertainment Events (to the extent that they are not
Corporate Development Programs) attributable to each of Mr. Saylor and
Mr. Bansal, including all tax gross-up payments, may not exceed $50,000 in any
fiscal year.

To the extent that personal use of Corporate Development Programs, Designated
Vehicles or Alternative Car Services or participation in President’s Club
Events, Entertainment Events or Meeting Activities is deemed compensation to an
executive officer, the Company pays to (or withholds and pays to the appropriate
taxing authority on behalf of) such executive officer a “tax gross-up” in cash,
which would approximate the amount of the individual’s (i) federal and state
income and payroll taxes on the taxable income associated with such
participation or personal use plus (ii) federal and state income and payroll
taxes on the taxes that the individual may incur as a result of the payment of
taxes by the Company, subject to the aggregate amount limitations described
above, if applicable.